Mailed:
In re Application of							          :        DECISION ON
Amano et al.		 			 		                     :          PETITION

Serial No.16/811,761						          :

Filed: March 6, 2020
For:  PHOTOELECTRIC CONVERSION DEVICE AND 
        MANUFACTURING METHOD THEREOF

This is a decision on the PETITION FILED UNDER 37 CFR 1.181 on April 13, 2022.

Applicant requests that the Examiner consider the Information Disclosure Statement filed on April 7, 2022 citing Document (AA) &(AO).  A review of the record indicates that the Examiner considered the IDS on April 18, 2022.

DECISION

Accordingly, the petition is DISMISSED.



/ALEXA D NECKEL/_______________________

Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

wk

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.1940 DUKE STREETALEXANDRIA VA VIRGINIA 22314